0123ÿ56789 958 990ÿÿÿ3ÿ5ÿÿÿ3ÿ878 75ÿÿÿ13ÿ5ÿÿ7
Case 1:20-cv-10996-PAE-BCM Document 14 Filed 02/11/21 Page 1 of 2




                                                                    2/11/21
0123ÿ56789 958 990ÿÿÿ3ÿ5ÿÿÿ3ÿ878 75ÿÿÿ13ÿ7ÿÿ7
Case 1:20-cv-10996-PAE-BCM Document 14 Filed 02/11/21 Page 2 of 2




                                This action has been referred to me for general pretrial
                                management, including, inter alia, scheduling and non-
                                dispositive motions. On January 25, 2021, I issued a
                                scheduling order (Dkt. No. 11) giving defendants a deadline
                                for their anticipated motion to dismiss. For avoidance of
                                doubt: that order suspends defendants’ obligation to answer
                                until such time as the motion is decided. I also set the initial
                                case management conference for February 18, 2021. In light
                                of plaintiff’s pro se status, I did not require a formal meet
                                and confer nor the filing of a joint proposed pretrial order in
                                advance of the conference. While not unsympathetic to
                                defendants’ safety concerns, I am not willing to dispense
                                with the conference entirely, particularly since it will be
                                conducted remotely. Only one attorney need attend the
                                conference (by telephone) on behalf of the defendants, so
                                long as that attorney has appeared or will appear as counsel
                                of record for each such defendant. SO ORDERED.



                                ___________________________________
                                Barbara Moses, U.S.M.J.
                                February 11, 2021
